Exhibit 10.36

Hewitt

Restricted Stock Unit Award Agreement (US)

Congratulations on your selection as a Participant in the Hewitt Associates,
Inc. Global Stock and Incentive Compensation Plan (the “Plan”). This Award
Agreement and the Plan together govern your rights under the Plan and set forth
all of the conditions and limitations affecting such rights. Capitalized terms
used in this Award Agreement shall have the meanings ascribed to them in the
Plan or in this Award Agreement. If there is any inconsistency between the terms
of this Award Agreement and the terms of the Plan, the Plan’s terms shall
supersede and replace the conflicting terms of this Award Agreement. For
purposes of this Agreement, “Hewitt” means the Company, its Affiliates, and/or
its Subsidiaries.

This Award Agreement refers to awards which are granted in the form of
Restricted Stock Units (“Units”).

Overview of Your Restricted Stock Unit Award

 

1. Date of Award: The Date of Award is the date you were awarded the Units as
set forth in the personal statement accompanying the Award (“Date of Award”).

 

2. Vesting Period: The Units shall vest in accordance with the schedule set
forth in the personal statement accompanying the Award.

All restrictions shall lapse and the Units shall become one hundred percent
(100%) vested upon your termination of employment due to death, provided you
have continued in the employment of Hewitt through your date of death.

If you change your employment status from a full-time Employee to a part-time
Employee, you will continue to vest in your Award if you work at least sixty
percent (60%) of Hewitt’s Standard Work Time during the applicable Annual
Vesting Period. If you work less than sixty percent (60%) of Hewitt’s Standard
Work Time in an Annual Vesting Period, you will forfeit the portion of the Award
related to such Annual Vesting Period. For purposes of this Award Agreement,
“Standard Work Time” means forty (40) hours per week; provided, however,
allowable time off (including, but not limited to, holidays and vacation) is
included when calculating the forty (40) hours per week. For purposes herein,
“Annual Vesting Period” means the one-year period prior to each vesting date set
forth in the personal statement accompanying the Award.

If you take a leave of absence (i) for medical reasons (as determined in
accordance with Hewitt’s disability plans—meaning you qualify for Disability
benefits/salary continuation benefits), or (ii) in compliance with any state or
federal family or medical leave law which requires Hewitt to continue to provide
benefits under all Hewitt benefit plans, or (iii) which does not exceed twelve
(12) weeks, you will continue to vest in your Award. If you take a leave of
absence in excess of twelve (12) weeks (excluding allowable time off which
includes, but is not limited to, holidays and vacation) during which you do not
qualify for Disability benefits/salary continuation benefits or during which
Hewitt is not required to continue to provide benefits under all Hewitt benefit
plans (except for military service as described in the next sentence of this
paragraph) during any Annual Vesting Period, you will forfeit the portion of the
Award related to such Annual Vesting Period. Notwithstanding anything herein to
the contrary, if you take a leave of absence for any service, voluntary or
involuntary, in the Armed Forces of the United States, you will continue to vest
in your Award. “Disability” for purposes of this Award Agreement, shall mean
disability pursuant to the standards set forth in the Hewitt Associates LLC
long-term disability plan.

 

3. Termination of Employment for Other Reasons: In the event that your
employment with Hewitt terminates for any reason other than those reasons set
forth in Paragraph 2, all unvested Units you hold at the time of your employment
termination shall be forfeited to the Company.

 

4.

Removal of Restrictions: As Units vest in accordance with Paragraphs 2, 6 and 7,
the Units will be converted to Shares pursuant to this Award Agreement and shall
become freely transferable. The Shares will be delivered to you by the Company
as soon as practicable following the end of the applicable Vesting Period, but
in no event shall delivery occur after the date which occurs 2  1/2 months after
the end of the calendar year in which the Shares vest or 2  1/2 months following
the end of the Company’s Fiscal Year in which the Shares vest, whichever is
later.

 

5. Voting Rights and Dividends: During the Vesting Period, you will not be able
to exercise any voting rights with respect to the unvested Units but you shall
receive a cash payment equal in value and paid at the same time owners of Shares
receive dividends and other distributions paid with respect to a corresponding
number of Shares.

 

1



--------------------------------------------------------------------------------

6. Change in Control: In the event of a Change in Control, all restrictions on
the transferability of outstanding Awards of Units as set forth in this Award
Agreement shall immediately lapse, and thereafter such Units will be converted
to Shares and shall be freely transferable, subject to applicable federal,
state, and local, domestic or foreign, securities laws. Not withstanding the
above, if the Change in Control event is not considered a Change in Control
under Section 409A and if the award is subject to Section 409A then the award or
its cash equivalent will continue to vest and be settled at its regularly
scheduled time.

 

7. Sale of a Division: If there is a sale of a division of Hewitt and you are an
Employee of such division whose employment by Hewitt is terminated as a result
of the sale of said division, or you remain employed by Hewitt after the sale of
the division but are terminated by Hewitt (other than a termination for Cause)
within twenty-four (24) months of the sale of said division, any Vesting Period
imposed on Units shall lapse upon your termination of employment. Such Units
shall be converted into Shares and shall be freely transferable, subject to any
applicable federal, state and local, domestic or foreign, securities laws. For
purposes of this Award Agreement, “Cause” means:

 

  (i) Willful and continued failure to substantially perform your duties with
Hewitt after a written demand for substantial performance is delivered to you
that specifically identifies the manner in which Hewitt believes that you have
willfully failed to substantially perform your duties, and after you have failed
to resume substantial performance of your duties on a continuous basis within
thirty (30) calendar days of receiving such demand;

 

  (ii) Willful engagement in conduct (other than conduct covered under
(i) above) which is injurious to Hewitt, monetarily or otherwise;

 

  (iii) Breach of any fiduciary duty owed to Hewitt including without
limitation, engaging in directly competitive acts while employed by Hewitt; or

 

  (iv) Conviction of, or plea of guilty or nolo contendere to, a felony.

For purposes of clauses (i) and (ii) of this definition, no act, or failure to
act, on your part shall be deemed “willful” unless done, or omitted to be done,
by you not in good faith and without reasonable belief that the act, or failure
to act, was in the best interests of Hewitt.

 

8. Nontransferability: During the Vesting Period, Units awarded pursuant to this
Award Agreement may not be transferred other than by will or by the laws of
descent and distribution, except as provided in the Plan. If any transfer,
whether voluntary or involuntary, of Units is made, or if any attachment,
execution, garnishment, or lien shall be issued against or placed upon the
Units, your right to such Units shall be immediately forfeited to the Company,
and this Award Agreement shall lapse.

 

9. Requirements of Law: The awarding of Units under the Plan shall be subject to
all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

10. Tax Withholding: Regardless of any action Hewitt and/or your employer (the
“Employer”) takes with respect to any or all applicable federal, state, and
local (domestic and foreign) taxes, social insurance contributions, payroll
taxes, or other related tax withholding (“Tax-Related Items”) related to your
participation in the Plan and legally applicable to you or deemed by Hewitt or
the Employer to be an appropriate charge to you even if technically due by
Hewitt or the Employer, you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility (or that of your
beneficiary) and may exceed the amount actually withheld by Hewitt or the
Employer. You further acknowledge that Hewitt and/or the Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of Units, including the grant or
vesting of Units, the subsequent sale of Shares acquired pursuant to such
vesting and the receipt of any dividends and/or dividend equivalents; and (b) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Units to reduce or eliminate your (or your beneficiary’s)
liability for such Tax-Related Items or achieve any particular tax result.
Further, if you have become subject to tax in more than one jurisdiction between
the date of grant and the date of any relevant taxable event, you acknowledge
that Hewitt and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event (federal, state, and
local, domestic or foreign, required by law or regulation) arising as a result
of this Award Agreement, you (or your beneficiary) shall pay or make adequate
arrangements satisfactory to Hewitt or the Employer, to satisfy all Tax-Related
Items. In this regard, you authorize Hewitt and/or the Employer, or their
respective agents, at their discretion and pursuant to such procedures as Hewitt
may specify from time to time, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

  (i) withholding from any wages or other cash compensation paid to you by
Hewitt and/or the Employer;

 

2



--------------------------------------------------------------------------------

  (ii) withholding otherwise deliverable Shares to be issued upon
vesting/settlement of the Units; or

 

  (iii) withholding from the proceeds of the sale of Shares acquired upon
vesting/settlement of the Units either through a voluntary sale or through a
mandatory sale arranged by Hewitt (on your behalf pursuant to this
authorization).

To avoid negative accounting treatment, Hewitt may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts as described in Paragraph 11 of this Award Agreement or other applicable
withholding rates. You shall pay to Hewitt and/or the Employer any amount of
Tax-Related Items that Hewitt and/or the Employer may be required to withhold as
a result of your participation in the Plan that cannot be satisfied by the means
previously described. Hewitt may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares, if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this Paragraph 10.

 

11. Stock Withholding: With respect to withholding required upon any taxable
event arising as a result of Units awarded hereunder, Hewitt, unless notified
otherwise by you in writing within thirty (30) days prior to the taxable event,
will satisfy the withholding requirement by withholding Shares having a Fair
Market Value equal to the total minimum statutory tax required to be withheld on
the transaction, unless prohibited by applicable law. Alternatively, or in
addition, Hewitt may sell or arrange for the sale of Shares that you acquire to
meet the withholding obligation.

 

12. Administration: This Award Agreement and your rights hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Board may adopt
for administration of the Plan. It is expressly understood that the Board is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon you, the Participant.

 

13. No Right to Future Grants; No Right of Employment or Continued Employment;
Extraordinary Item: In accepting the grant, you acknowledge that: (a) the Plan
is established voluntarily by the Company, it is discretionary in nature and it
may be modified, suspended or terminated by the Company at any time; (b) the
grant is voluntary and occasional and does not create any contractual or other
right to receive future grants or benefits in lieu of future grants even if
grants have been made repeatedly in the past; (c) all decisions with respect to
future grants, if any, will be at the sole discretion of the Company; (d) your
participation in the Plan is voluntary; (e) the grant is an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to Hewitt and which is outside the scope of your employment contract,
if any; (f) the grant is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for Hewitt; (g) this grant shall not confer upon
you any right to continuation of employment by Hewitt, nor shall this grant
interfere in any way with the right of you or Hewitt to terminate your
employment at any time; (h) the future value of the underlying Shares is unknown
and cannot be predicted with certainty; (i) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of involuntary termination
of your employment, your right to receive Awards and vest in Awards under the
Plan, if any, will terminate effective as of the date that you are no longer
actively employed and will not be extended by any notice period mandated under
any federal, state, provincial, or local law (including but not limited to the
Worker Adjustment and Retraining Notification Act); (j) Hewitt is not providing
any tax, legal or financial advice, nor is Hewitt making any recommendations
regarding your participation in the Plan or your acquisition or sale of the
underlying Shares; and (k) you are hereby advised to consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan.

 

14. Employee Data Privacy: You hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your personal
data as described in this Award Agreement and any other Restricted Stock Unit
grant materials by and among, as applicable, the Employer and Hewitt for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

You understand that Hewitt and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in Hewitt, details of all Units or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).

You understand that Data may be transferred to any third parties assisting
Hewitt with the implementation, administration and management of the Plan. You
understand the recipients of the Data may be located in the United States or
elsewhere, and that the recipients’ country may have different data privacy laws
and protections than your country. You understand that you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human

 

3



--------------------------------------------------------------------------------

resources representative. You authorize Hewitt and the recipients which may
assist Hewitt (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may refuse or withdraw the
consents herein by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

 

15. Amendment to the Plan: The Board may terminate, amend, or modify the Plan;
provided, however, that no such termination, amendment, or modification of the
Plan may in any way adversely affect your rights under this Award Agreement,
without your written approval or cause the settlement of any portion of your
Award that is considered deferred compensation subject to Section 409A of the
Code to be accelerated unless such acceleration does not result in penalties
under Section 409A of the Code. Notwithstanding any provision in this Award
Agreement to the contrary, the Board reserves the right, to the extent the Board
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify the Plan, the Award Agreement and/or your personal statement to ensure
that all Awards made to Participants who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with
Section 409A; provided; however, that the Company makes no representations that
the Plan or this Award Agreement will be exempt from or comply with Section 409A
and makes no undertaking to preclude Section 409A from applying to the Plan or
any Award Agreement granted thereunder.

 

16. Successor: All obligations of the Company under the Plan and this Award
Agreement, with respect to the Units, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

 

17. Applicable Laws and Consent to Jurisdiction: The validity, construction,
interpretation, and enforceability of this Award Agreement shall be determined
and governed by the laws of the State of Illinois without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Award Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation shall be conducted in the federal or
state courts of the State of Illinois.

 

18. Severability: The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

19. Electronic Delivery: Hewitt may, in its sole discretion, decide to deliver
any documents related to the Units or future Awards made under the Plan by
electronic means or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by Hewitt or a third party designated by
Hewitt.

 

20. Imposition of Other Requirements: Hewitt reserves the right to impose other
requirements on your participation in the Plan, on the Units and on any Shares
acquired under the Plan, to the extent Hewitt determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

 

4